            Case 2:17-cv-02069-MMB Document 38 Filed 07/15/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ROBERT WARD, on behalf of himself and all                                  CIVIL ACTION
   others similarly situated
                                                                              NO. 17-2069
                           v.

   FLAGSHIP CREDIT ACCEPTANCE LLC

                                        ORDER APPOINTING A MASTER

          Both Plaintiff and Defendant having filed a Statement that they have no objection to the

appointment of Honorable Jane Cutler Greenspan as a Master in this case pursuant to Rule 53,

Federal Rules of Civil Procedure, and the Court having received from Justice Greenspan an

appropriate Affidavit as required under Rule 53, it is on this 15th day of July, 2019 hereby

ORDERED:

          1.        The Honorable Jane Cutler Greenspan is appointed as a Master in this case to

review the proposed settlement and prepare a Report and Recommendation as to whether the

settlement should be approved as fair and reasonable and as meeting the Third Circuit

requirements.

          2.        The Court suggests that Justice Greenspan initially meet with each counsel

individually and review with them their information that they assert warranted their entering into

this settlement agreement, and any other considerations. The Court would appreciate receiving

this Report and Recommendation within 60 days.

                                                              BY THIS COURT:


                                                              /s/ Michael M. Baylson
                                                              MICHAEL M. BAYLSON
                                                              United States District Court Judge
O:\CIVIL 17\17-2069 Ward v Flagship Credit\17cv2069 order appointing master.docx
